DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 7, 2021 has been entered.

Withdrawn Rejections
The rejection of claim 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of applicant’s amendments to the claim. 
The rejection of claims 1, 2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dalba et al. (Molecular Therapy, 2007, 15(3):457-466) has been withdrawn in view of applicant’s amendment to claim 1.  Specifically, Dalba et al. does not teach that the retroviral protein is gag-pol, env or rev.
13 is rejected under 35 U.S.C. 103 as being unpatentable over Dalba et al. (Molecular Therapy, 2007, 15(3):457-466) as applied to claims 1, 2 and 6 above, and further in view of Kafri et al. (U.S. Patent Application No. 2007/0042494; February 22, 2007).
Claims 17 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Dalba et al. (Molecular Therapy, 2007, 15(3):457-466) as applied to claims 1, 2 and 6 above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14, 16, 20 and 22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  


Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
It is suggested that applicant amend claim 14 to state that the kit further comprises the second construct (see language used to introduce the third construct in claim 14).  It is also suggested that applicant amend claim 20 to state that the packaging cell further comprises the second construct (see language used to introduce the third construct in claim 20).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boris-Lawrie (U.S. Patent No. 5770428; published June 23, 1998).
	The claims are directed to a nucleic acid construct comprising: 
(i) a first nucleic acid sequence which encodes a retroviral protein selected from gag-pol, env or rev; and 
(ii) a second nucleic acid sequence which encodes a detectable marker which is a cell surface protein comprising an extracellular domain and a membrane targeting domain,
wherein the first nucleic acid sequence and the second nucleic acid sequence are separated by a co-expression sequence which comprises an IRES sequence or a sequence encoding a self-cleaving peptide.
	Boris-Lawrie discloses a vector containing a construct that comprises a first nucleic acid that encodes a retroviral protein (e.g., gag-pol or rev) transmembrane domain [component (ii)] (see Figures 3 and 4).  Additionally, the constructs of Figures 3 and 4 have the structure A-X-B in which A is the first nucleic acid sequence (gag-pol), B is the second nucleic acid sequence (env) and X is a co-expression sequence (IRES) between A and B.
	The published application states that the expression level of the detectable marker may be determined using flow cytometry (see paragraph [0007]).  Env, which is a cell surface protein, can also be detected using flow cytometry.  
	Accordingly, Boris-Lawrie anticipates the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Boris-Lawrie (U.S. Patent No. 5770428; published June 23, 1998) as applied to s 1, 2 and 6 above, and further in view of Kafri et al. (U.S. Patent Application No. 2007/0042494; February 22, 2007).
	The claims are directed to a packaging cell comprising the construct of claim 1.
The relevance of Boris-Lawrie is set forth above.  Boris-Lawrie does not specifically teach a kit.  However, the concept of packaging components into a kit is well known and routine in the art.  For example, Kafri et al. teaches retroviral vector kit comprising: (a) a retroviral vector; and (b) a packaging cell line for producing retroviral particles (see paragraphs [0015] and claims 31-36). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to package components into a kit.  One would be motivated to do this for commercial exploitation of the invention by providing convenience for the end user.
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 17 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Boris-Lawrie (U.S. Patent No. 5770428; published June 23, 1998) as applied to claims 1, 2 and 6 above.
	The claims are directed to a plasmid comprising the construct of claim 1 [claim 17] and a packaging cell comprising the construct of claim 1 [claim 19].

	Regarding claim 17, it would be obvious and routine to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the construct of Boris-Lawrie and clone the cassette into a plasmid.  One would have been motivated to do so for convenience (the plasmid can be easily replicated in bacteria) and there would have been a reasonable expectation of success given the routine nature of cloning nucleic acid into plasmids.
Regarding claim 19, while Boris-Lawrie teaches transfecting constructs into cells, Boris-Lawrie does not teach a packaging cell comprising the Gag/pol-IRES-Env construct.  However, selecting a particular cell type, including a packaging cell, for transfecting the construct of Boris-Lawrie is obvious, routine and well within the purview of one of ordinary skill in the art.  Further, applicant has not demonstrated that transfecting the claimed construct into a packaging cell versus another cell type produces unexpected or superior results. 
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Allowable Subject Matter
Claims 10-12, 35 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943.  The examiner can normally be reached on M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648